Citation Nr: 1343314	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a broken right arm.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for broken teeth.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for a leg disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from December 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision, by the Nashville, Tennessee RO.  In September 2012, the Board remanded the case to the RO for further development.  

A remand is again required in this case.  In his substantive appeal (VA Form 9), dated in August 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  A hearing was scheduled for July 26, 2012; however, the Veteran did not appear.  In a statement received in August 2012, the Veteran indicated that, for reasons beyond his control, his attorney withdrew from the case at an unexpected time.  See 38 C.F.R. § 20.704(c) (2013).  Attached to that letter was a copy of the motion to Withdraw as Counsel for the Veteran, dated in July 2012, wherein the attorney notified the RO of the Veteran's new address.  Also attached was a statement from the Veteran, dated in July 2012, indicating that his attorney had requested to withdraw as his representative; the Veteran included his new address.  

In September 2012, the Board remanded the case in order to afford the Veteran another opportunity to have a hearing before a Veterans Law Judge (VLJ) at the Nashville RO.  An April 2013 letter from the RO set a new hearing date for May 22, 2013.  However, a week before the hearing date, the correspondence was returned by the United States Postal Service as undeliverable.  This was because the Veteran's old address was used and not the one he provided in July 2012.  It is therefore clear that the Veteran did not receive notice of a new hearing date.  Due process requires that the Veteran be scheduled for a hearing and properly informed of it.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2007). 

Thus, the case is REMANDED to the RO for the following action: 

The RO should take appropriate action to schedule the Veteran for a hearing before a member of the Board sitting at the RO, with notice to the Veteran at his current address of record.  All correspondence pertaining to this matter should be associated with the claims folder.  

After the above action has been accomplished, the case should be returned to the Board for further appellate consideration.  No action is required of the Veteran until he is further notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

